DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on October 16, 2020, is for a reissue examination for United States Patent Number US 10,103,499 B2, which was issued to Tsai (hereinafter “the ‘499 Patent”).
The application 15/321,435 (hereinafter “the ‘435 Application”) for the ‘499 Patent was filed on December 22, 2016, and thus the instant reissue application is being examined under the first inventor to file provisions of the AIA .

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on October 17, 2022.
Original claims 1, 2, 5, 9, 14, 16, 23-26, 28, and 29 have been amended, original claims 10, 11, 13, 15, 17-22, and 27 have been canceled; and new claims 30-38 have been added.
Currently, the claims 1-9, 12, 14, 16, 23-26, and 28-38 are subject to an examination of this reissue application.

Oath/Declaration
The reissue oath/declaration filed on October 16, 2020 is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR § 1.175 and MPEP § 1414.

Drawings
The drawings are objected to as failing to comply with 37 CFR § 1.84(p)(5) because they do not include the reference signs “161” and “162” mentioned in the description at column 2, lines 21-22.  Although the reference sign “161” is included in the amended figure Fig. 19, it is not the reference sign “161” mentioned at col. 2, line 21 because the reference sign “161” in Fig. 19 is not referring to a small space having a height of 0.28mm in a micro USB socket, but two symmetrical spaces of the socket.
Corrected drawing sheets in compliance with 37 CFR § 1.173(b)(3) are required in reply to the Office action to avoid abandonment of this reissue application.  Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document.  Any replacement sheet of drawings must be in compliance with 37 CFR § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended.  Amended figures must be identified as "Amended," and any added figure must be identified as "New".  In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled".  All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.  No new matter should be entered.
If the changes are not accepted by the Examiner, the reissue applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 24 is objected to because of the following informalities:
The claim 24 recites the term "the connection slot" in line 14.  However, its precedent basis subject matter “connection slot” is recited in lines 2 and 13, two times.  Thus, it is not clear which one of the subject matters “connection slot” recited in lines 2 and 13 is the antecedent basis of the term “the connection slot” recited in line 14.  The Examiner presumes that the term “the connection slot” could be considered as --the connection slot of the second connector-- in light of the specification.
Furthermore, the claim 24 recites the term " the terminal sets" in lines 5-6.  However, it has not been specifically clarified in the claim 24 and its intervening claims.  Therefore, the Examiner presumes that the term “the terminal sets” could be considered as --terminal sets-- in light of the specification since it is not defined in the claims.
Appropriate corrections are required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Reversible Duplex Electric Connector”.
The amendment filed on October 16, 2020 is objected to under 35 U.S.C. § 132(a) because of the following reasons:
First, the claims 24 and 25 recites  a term “combined electric connector” in line 1, respectively.
The terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the term in the claims may be ascertainable by reference to the description pursuant to 37 CFR § 1.75 (d)(1) (See MPEP 608.01(i) Claims).
However, the term “combined electric connector” is not clearly found in the description of the ‘499 Patent; thus, the meaning of the term “combined electric connector” in the claims 24 and 25 is not ascertainable by reference to the description.
Reissue applicant is required to clearly point out where the term “combined electric connector” may be found in the description of the ‘499 Patent, or change the term pursuant to 37 CFR § 1.75 (d)(1) in the reply to this Office Action.
Second, it introduces new matter into the disclosure.  35 U.S.C. § 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In the preliminary amendment, the reissue applicant amended the specification at the paragraph at col. 14, lines 27-45, such that it newly introduces a statement “each of the four circumferential surfaces of the connection slot is a complete plate surface without any prodding hole” at page 4.
However, the phrase in the statement foregoing is not supported by the original disclosure because the Fig. 11 clearly shows that the top plate surface of the metal housing has prodding holes.  Although the Fig. 35 shows that each of the four circumferential surfaces of the connection slot is a complete plate surface without any prodding hole, the newly introduced statement is not for further disclosing the invention shown in Fig. 35, but for the invention regarding an electric connector having a metal shell 132 covering and resting against a metal housing 13 with prodding holes shown in Figs. 4-12.  In other words, the original disclosure does not support that each of the four circumferential surfaces of the connection slot in the electric connector having a metal housing and a metal shell is a complete plate surface without any prodding hole on the metal housing (See Figs. 4-12).  Instead, the specification of the ‘499 Patent discloses that a plate surface of the four-sided housing 135 of the metal shell 132 is formed with a prodding hole or holes at col. 14, lines 56-64.
Reissue applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 35-38 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The new claim 35 recites a limitation “each of left and right sides of the connection slot provided with a snapping concave portion, which is made of a metal material and to be snapped to a snapping convex portion of a resilient snap of the docking electric connector” in lines 1-4.
However, this limitation is not described in the specification of the ‘499 Patent in such a way as to reasonably convey to one skilled in the relevant art.
The new claim 36 recites a limitation “each of the four circumferential surfaces of the connection slot [of a metal housing] is a complete plate surface without any prodding hole” in lines 22-23.
However, this limitation is not described in the specification of the ‘499 Patent in such a way as to reasonably convey to one skilled in the relevant art.  Instead, the specification describes that plate surface of the four-sided housing [of a metal shell] is formed with a prodding hole or holes (See the specification of the ‘499 Patent at col. 14, lines 56-64).
The claims 37 and 38 are dependent claims of the claim 36.

Claim Rejections - 35 USC § 251
Claims 1-9, 12, 14, 16, 23-26, and 28-38 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above. See 37 CFR § 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.
Claims 35-38 are rejected under 35 U.S.C. § 251 as being based upon new matter added to the patent for which reissue is sought.  The added materials which are not supported by the prior patent are the limitation “each of left and right sides of the connection slot provided with a snapping concave portion, which is made of a metal material and to be snapped to a snapping convex portion of a resilient snap of the docking electric connector” recited in the claim 35, in lines 1-4, and the limitation “each of the four circumferential surfaces of the connection slot is a complete plate surface without any prodding hole” recited in the claim 36, lines 22-23.
The claims 37 and 38 are dependent claims of the claim 36, and the details are shown in the above paragraphs 10 and 12.

Claim Rejections - 35 USC § 102 and § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action 
Claims 1 and 9 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Tsai [US 2012/0071032 A1; hereinafter “Tsai ‘032”].
Referring to claim 1, Tsai ‘032 discloses an electric connector (i.e., electrical receptacle 45 in Fig. 34; See ¶¶ [0201]-[0202]), comprising:
an insulated seat (i.e., arrangement of main body 451, tongue plate 452, circuit board 454, and rear cover 455 in Fig. 34) comprising
a base seat (i.e., main body 451 of Fig. 34) and
a tongue (i.e., tongue plate 452 with circuit board 454 in Fig. 34), wherein
one end of the base seat (i.e.,  sidewall 4515 of said main body in Fig. 34) is projectingly provided with the tongue (i.e., said tongue plate with circuit board is extended from the sidewall of said main body toward the left direction in Fig. 34; See ¶ [0201]),
an inner end of the tongue is connected to the base seat (i.e., said tongue plate with circuit board is fixed on the sidewall of said main body in Fig. 34),
an outer end of the tongue is a free end (i.e., said tongue plate with circuit board is a free end in Fig. 34), and
plate surfaces of two larger areas of the tongue are two connection surfaces (i.e., first surface 4521 and second surface 4522 in Fig. 34; See ¶ [0202]);
two terminal sets disposed on the insulated seat (i.e., two USB3.0 signal interfaces 457 and 458 on said arrangement of main body, tongue plate, circuit board, and rear cover in Fig. 34), wherein
each of the terminal sets is provided with at least one row of terminals (i.e., each of said USB3.0 signal interfaces providing two rows of terminals in Fig. 34; See ¶ [0201]),
one end of the terminal is extended and provided with a contact (i.e., said terminal providing with contact on slot 4523 in Fig. 34), and
the contacts of the two terminal sets are respectively disposed on the two connection surfaces of the tongue (i.e., said contacts running on a plurality of slots 4523 are respectively disposed on said first surface 4521 and said second surface 4522 in Fig. 34); and
a metal housing (i.e., metallic casing 439 in Figs. 31-32) covering the insulated seat and resting and positioning against the base seat (See ¶ [0027], ¶ [0092], and ¶ [0120]), wherein
the metal housing (i.e., said metallic casing) is formed with a connection slot (i.e., docking space consisting of a first docking space 4512 and a second docking space 4512 in Fig. 34),
the tongue (i.e., said tongue plate with circuit board) is disposed at a middle height of the connection slot (See Fig. 34 and ¶ [0202]),
the connection slot is formed with two symmetrical spaces (i.e., said first docking space 4511 and said second docking space 4512 in Fig. 34) on the two connection surfaces of the tongue (i.e., said first surface 4521 and said second surface 4522 of said tongue plate 452 with circuit board 454 in Fig. 34), and
the connection slot (i.e., said docking space consisting of said first and second docking spaces) can be inserted and positioned by a docking electric connector (i.e., electrical plug) in a reversible dual-position manner (i.e., bi-directional conducting manner; See ¶ [0202]);
characterized in that the insulated seat (i.e., said arrangement of main body, tongue plate, circuit board, and rear cover in Fig. 34) is provided with a first seat (i.e., first place on said first surface 4521 in Fig. 34) and a second seat (i.e., second place on said second surface 4522 in Fig. 34) mutually stacked together (i.e., those first and second places are mutually stacked together in Fig. 34),
the first and second seats (i.e., said first and second places) are fixed to the terminal sets (i.e., said first place is fixed to said USB3.0 signal interface 457 and said second place is fixed to said USB3.0 signal interface 458 in Fig. 34),
the first seat  (i.e., said first place) is integrally formed with a first base seat (i.e., upper part of said main body 451 in Fig. 34) and a first tongue (i.e., upper part of said tongue plate 452 with circuit board 454 in Fig. 34; in fact, said first place is integrally formed with said upper part of main body and said upper part of tongue plate in Fig. 34),
the second seat (i.e., said second place) is integrally formed with a second base seat (i.e., lower part of said main body 451 in Fig. 34) and a second tongue (i.e., lower part of said tongue plate 452 with circuit board 454 in Fig. 34; in fact, said second place is integrally formed with said lower part of main body and said lower part of tongue plate in Fig. 34),
the base seat (i.e., said main body) comprises the first and second base seats stacked together (i.e., said upper and lower parts of said main body are stacked together in Fig. 34),
the tongue (i.e., said tongue plate with circuit board) comprises the first and second tongues stacked together  (i.e., said upper and lower parts of said tongue plate are stacked together in Fig. 34), and an outer edge of the tongue is in the form of an integrally formed full height (i.e., outer edge of said tongue plate with circuit board is in the form of an integrally formed full height in Fig. 34; See ¶¶ [0201]-[0202]).

Referring to claim 9, Tsai ‘032 teaches that
the contacts of the two terminal sets (i.e., contacts running on a plurality of slots 4523 of two USB3.0 signal interfaces 457 and 458 in Fig. 34) are vertically aligned (See ¶ [0202], wherein bi-directional conducting manner impliedly anticipates vertical alignment of said contacts running on a plurality of slots 4523 of two USB3.0 signal interfaces 457 and 458 in Fig. 34).

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Tsai ‘032 [US 2012/0071032 A1] as applied to claims 1 and 9 above, and further in view of Applicant’s Admitted Prior Art [hereinafter “AAPA”].
Referring to claim 2, Tsai ‘032 discloses all the limitations of the claim 2 except that does not teach characterized in that heights of the two symmetrical spaces are larger than 0.28 mm and smaller than 0.97 mm.
	AAPA discloses that USB Association specifies a connection slot of a biased MICRO USB electrical connection socket having a height of 1.85 mm, wherein
a tongue of said biased MICRO USB electrical connection socket has a height of 0.6 mm (see col 2, lines 19-21), and
the small space of said connection slot has a height of 0.28 mm and the large space of said connection slot has a height of 0.97 mm (see col 2, lines 19-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the heights of said two symmetrical spaces (i.e., first and second docking spaces), as disclosed by Tsai ‘032, be larger than 0.28 mm and smaller than 0.97 mm, as disclosed by AAPA, for the advantage of allowing to be connected with a conventional biased MICRO USB electrical connection plug complying with USB Association specification (See AAPA, col 1, line 49 through col.2, line 5 and col.2, lines 24-28).

Claims 7, 8, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Tsai ‘032 [US 2012/0071032 A1] as applied to claims 1 and 9 above, and further in view of Kamei et al. [US 2015/0072557 A1; hereinafter “Karmei”].
Referring to claim 7, Tsai ‘032 discloses all the limitations of the claim 7 except that does not expressly teach that the first and second tongues are provided with tongue snapping structures mutually engaged with each other, and the tongue snapping structure has snapping structures mutually limiting and engaging with each other in a direction perpendicular to the two connection surfaces of the tongue.
Karmei discloses an electric connector (i.e., connector 200 in Fig. 2A), wherein
first and second tongues (i.e., upper contact carrier 243 and lower contact carrier 245 in Fig. 2B) are provided with tongue snapping structures (i.e., contact assembly 232 in Fig. 2B) mutually engaged with each other (See ¶ [0031]), and
the tongue snapping structure (i.e., said contact assembly) has snapping structures mutually limiting and engaging with each other in a direction perpendicular to the two connection surfaces of the tongue (See ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied said tongue snapping structures (i.e., contact assembly), as disclosed by Karmei, to the first and second tongues of the electric connector (i.e., upper and lower parts of tongue plate), as disclosed by Tsai ‘032, for the advantage of manufacturing more precise tolerances associated with the smaller size and to withstand the rigors of everyday use over multiple thousands of use cycles (See Karmei, ¶ [0003]).

Referring to claim 8, Tsai ‘032 discloses all the limitations of the claim 8 except that does not expressly teach that the first and second base seats are provided with base seat snapping structures mutually engaged with each other, and the base seat snapping structure has snapping structures mutually limiting and engaging with each other in a direction perpendicular to the two connection surfaces of the tongue.
Karmei discloses an electric connector (i.e., connector 200 in Fig. 2A), wherein
first and second base seats (i.e., upper contact carrier 243 and lower contact carrier 245 in Fig. 2B) are provided with base seat snapping structures (i.e., contact assembly 232 in Fig. 2B) mutually engaged with each other (See ¶ [0031]), and
the base seat snapping structure (i.e., said contact assembly) has snapping structures mutually limiting and engaging with each other in a direction perpendicular to the two connection surfaces of the tongue (See ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied said base seat snapping structures (i.e., contact assembly), as disclosed by Karmei, to the first and second base seats of the electric connector (i.e., first place on the first surface and second place on the second surface), as disclosed by Tsai ‘032, for the advantage of manufacturing more precise tolerances associated with the smaller size and to withstand the rigors of everyday use over multiple thousands of use cycles (See Karmei, ¶ [0003]).

Referring to claim 14, Tsai ‘032 discloses all the limitations of the claim 14 except that does not teach that the tongue further comprises an outer tongue seat, the outer tongue seat is connected to outer ends of the first and second tongues to form the tongue, and an outer end of the outer tongue seat forms an outer edge of the tongue.
Karmei discloses an electric connector (i.e., connector 200 in Fig. 2A), wherein
a tongue (i.e., connector tab 240 of Fig. 2A) comprises an outer tongue seat (i.e., U-shaped metallic band 260 of Fig. 2A),
the outer tongue seat (i.e., said U-shaped metallic band) is connected to outer ends of first and second tongues (i.e., perimetric outside of upper contact carrier 243 and lower contact carrier 245 in Fig. 2B) to form the tongue (i.e., said connector tab), and
an outer end (i.e., distal end 258 of Fig. 2A) of the outer tongue seat (i.e., said U-shaped metallic band) forms an outer edge of the tongue (See ¶ [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied said structure of tongue (i.e., connector tab), as disclosed by Karmei, to the tongue of the electric connector (i.e., tongue plate of electrical receptacle), as disclosed by Tsai ‘032, for the advantage of manufacturing more precise tolerances associated with the smaller size and to withstand the rigors of everyday use over multiple thousands of use cycles (See Karmei, ¶ [0003]).

Claims 12 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Tsai ‘032 [US 2012/0071032 A1] as applied to claims 1 and 9 above, and further in view of Yang et al. [US 9,093,806 B1; hereinafter “Yang ‘806”].
Referring to claim 12, Tsai ‘032 discloses all the limitations of the claim 12 except that does not teach that a metal partition plate is positioned and provided between the first and second seats, and the metal partition plate extends from the base seat to the tongue.
Yang ‘806 discloses an electric connector (i.e., electrical connector; See Abstract and Fig. 6), wherein
a metal partition plate (i.e., metal slice 30 in Figs. 5 and 6) is positioned and provided between the first and second seats (i.e., said metal slice is placed between upper half body 13 and lower half body 14 in Figs. 5 and 6; See col. 3, lines 56-63), and
the metal partition plate (i.e., said metal slice) extends from a base seat (i.e., read cap 50 of Fig. 6) to a tongue (i.e., to a tongue board 12 of Figs. 5 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said metal partition plate (i.e., metal slice), as disclosed by Yang ‘806, between said first and second seats (i.e., upper and lower parts of said tongue plate with circuit board), as disclosed by Tsai ‘032, for the advantage of improving the interference of the radio frequency and enhancing the electro-magnetic interference (EMP) protection (See Yang ‘806, col. 1, lines 57-61).

Referring to claim 26, Tsai ‘032 discloses all the limitations of the claim 26 except that does not teach that a metal sheet is disposed between the first and second tongues, and the metal sheet is disposed between the two terminal sets.
Yang ‘806 discloses an electric connector (i.e., electrical connector; See Abstract and Fig. 6), wherein
a metal sheet (i.e., metal slice 30 in Figs. 5 and 6) is disposed between first and second tongues (i.e., between upper half body 13 and lower half body 14 in Figs. 5 and 6; See col. 3, lines 3-10), and 
the metal sheet (i.e., said metal slice) is disposed between the two terminal sets (See col. 3, lines 56-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said metal sheet (i.e., metal slice), as disclosed by Yang ‘806, between said first and second tongues (i.e., upper and lower parts of said tongue plate with circuit board), as disclosed by Tsai ‘032, for the advantage of improving the interference of the radio frequency and enhancing the electro-magnetic interference (EMP) protection (See Yang ‘806, col. 1, lines 57-61).

Claims 23, 29, 30, and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over Tsai ‘032 [US 2012/0071032 A1] in view of Yang ‘806 [US 9,093,806 B1] and AAPA [Applicant’s Admitted Prior Art].
Referring to claim 23, Tsai ‘032 discloses an electric connector (i.e., electrical receptacle 45 in Fig. 34; See ¶¶ [0201]-[0202]), comprising:
an insulated seat (i.e., arrangement of main body 451, tongue plate 452, circuit board 454, and rear cover 455 in Fig. 34) provided with a base seat (i.e., main body 451 of Fig. 34) and a tongue (i.e., tongue plate 452 with circuit board 454 in Fig. 34), wherein
one end of the base seat (i.e.,  sidewall 4515 of said main body in Fig. 34) is projectingly provided with the tongue (i.e., said tongue plate with circuit board is extended from the sidewall of said main body toward the left direction in Fig. 34; See ¶ [0201]),
an inner end of the tongue is connected to the base seat (i.e., said tongue plate with circuit board is fixed on the sidewall of said main body in Fig. 34),
an outer end of the tongue is a free end (i.e., said tongue plate with circuit board is a free end in Fig. 34), and
plate surfaces of two larger areas of the tongue are two connection surfaces (i.e., first surface 4521 and second surface 4522 in Fig. 34; See ¶ [0202]);
two terminal sets disposed on the insulated seat (i.e., two USB3.0 signal interfaces 457 and 458 on said arrangement of main body, tongue plate, circuit board, and rear cover in Fig. 34), wherein
each of the terminal sets is provided with at least one row of terminals (i.e., each of said USB3.0 signal interfaces providing two rows of terminals in Fig. 34; See ¶ [0201]),
one end of the terminal is extended and provided with a contact (i.e., said terminal providing with contact on slot 4523 in Fig. 34), and
the contacts of the two terminal sets are respectively disposed on the two connection surfaces of the tongue, respectively (i.e., said contacts running on a plurality of slots 4523 are respectively disposed on said first surface 4521 and said second surface 4522 in Fig. 34); and
a metal housing (i.e., metallic casing 439 in Figs. 31-32) covering the insulated seat and resting and positioning against the base seat (See ¶ [0027], ¶ [0092], and ¶ [0120]), wherein
the metal housing (i.e., said metallic casing) is formed with a connection slot (i.e., docking space consisting of a first docking space 4512 and a second docking space 4512 in Fig. 34),
the tongue (i.e., said tongue plate with circuit board) is disposed at a middle height of the connection slot (See Fig. 34 and ¶ [0202]),
the connection slot is formed with two symmetrical spaces (i.e., said first docking space 4511 and said second docking space 4512 in Fig. 34) on the two connection surfaces of the tongue (i.e., said first surface 4521 and said second surface 4522 of said tongue plate 452 with circuit board 454 in Fig. 34), and
the connection slot (i.e., said docking space consisting of said first and second docking spaces) can be inserted and positioned by a docking electric connector (i.e., electrical plug) in a reversible dual-position manner (i.e., bi-directional conducting manner; See ¶ [0202]).
Tsai ‘032 does not teach that characterized in that a middle of the tongue of the insulated seat is provided with a metal sheet, the metal sheet is disposed between the two terminal sets.
Yang ‘806 discloses an electric connector (i.e., electrical connector; See Abstract and Fig. 6) comprising
an insulated seat (i.e., insulating body 10 in Fig. 1; See Fig. 5) provided with a base seat (i.e., base portion 11 in Fig. 5) and a tongue (i.e., tongue board 12 in Fig. 5; See col.2, lines 31-67);
two terminal sets (i.e., upper and lower terminals 20 in Fig. 6) disposed on the insulated seat (See col. 3, lines 1-2);
characterized in that a middle of the tongue of the insulated seat is provided with a metal sheet (i.e., metal slice 30 in Figs. 5 and 6; See col. 3, lines 3-10),
the metal sheet (i.e., said metal slice) is disposed between the two terminal sets (See col. 3, lines 56-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said metal sheet (i.e., metal slice), as disclosed by Yang ‘806, between said two terminal sets (i.e., two USB3.0 signal interfaces), as disclosed by Tsai ‘032, for the advantage of improving the interference of the radio frequency and enhancing the electro-magnetic interference (EMP) protection (See Yang ‘806, col. 1, lines 57-61).
	Tsai ‘032, as modified by Yang ‘806, does not expressly teach that heights of the two symmetrical spaces are larger than 0.28 mm, and smaller than 0.97 mm.
	AAPA discloses that USB Association specifies a connection slot of a biased MICRO USB electrical connection socket having a height of 1.85 mm (See col 2, lines 22-23), wherein
a tongue of said biased MICRO USB electrical connection socket has a height of 0.6 mm (see col 2, lines 19-21), and
the small space of said connection slot has a height of 0.28 mm and the large space of said connection slot has a height of 0.97 mm (See col 2, lines 21-22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the heights of said two symmetrical spaces (i.e., first and second docking spaces), as disclosed by Tsai ‘032, as modified by Yang ‘806, be larger than 0.28 mm and smaller than 0.97 mm, as disclosed by AAPA, for the advantage of being connectable with a conventional biased MICRO USB electrical connection plug, which is complying with USB Association specification (See AAPA, col 1, line 49 through col.2, line 5 and col.2, lines 24-28).

Referring to claim 29, Tsai ‘032 teaches that
the contacts of the two terminal sets (i.e., contacts running on a plurality of slots 4523 of two USB3.0 signal interfaces 457 and 458 in Fig. 34) are aligned vertically (See ¶ [0202], wherein bi-directional conducting manner impliedly anticipates vertical alignment of said contacts running on a plurality of slots 4523 of two USB3.0 signal interfaces 457 and 458 in Fig. 34).

Referring to claim 30, Tsai ‘032 teaches that
inner sections of the two connection surfaces (i.e., at the section of sidewall of bottom part 4515 of main body 451 in Fig. 34) project much more than outer sections of the two connection surfaces (i.e., at the section of tip of circuit board 454 in Fig. 34) by a height (i.e., the thickness of said tip of circuit board is thinner than the thickness at said sidewall of bottom part of main body; See ¶ [0201]).

Referring to claim 32, Yang ‘806 teaches that
the metal sheet (i.e., metal slice 30 in Figs. 5 and 6) is a metal partition plate (See col. 3, lines 3-10), and the metal partition plate separates the two terminal sets from each other (i.e., said metal slice separates terminals on upper half body 13 and terminals on lower half body 14 from each other in Figs. 5 and 6; See col. 3, lines 56-63).

Claims 24 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Tsai [US 2010/0267282 A1; hereinafter “Tsai ‘282”] in view of AAPA [Applicant’s Admitted Prior Art].
Referring to claim 24, Tsai ‘282 discloses a combined electric connector (i.e., two-layer USB 3.0 socket in Fig. 55), comprising:
a first connector (i.e., upper-layer USB 3.0 socket in Fig. 55) provided with a connection slot (i.e., connection slots 35 of said upper-layer USB 3.0 socket in Fig. 55), wherein
a tongue (i.e., tongue 50 of said upper-layer USB 3.0 socket in Fig. 55; See Fig. 2 as well) is provided at a middle height of the connection slot (i.e., at a middle of connection slot 45 in Fig. 2; See ¶ [0100]),
plate surfaces of two larger areas of the tongue are two connection surfaces (i.e., top surface and bottom surface of said tongue 50 in Figs. 52, 53, and 55),
each of the two connection surfaces is provided with a contact interface (i.e., each of said top and bottom surfaces of said tongue is provided with USB 3.0 interface in Figs. 52, 53, and 55; See ¶ [0147] and ¶ [0149]),
the contact interface (i.e., said USB 3.0 interface) is formed by contacts of terminals of one of terminal sets (i.e., contacts 61, 91 of terminals of one of first terminal 65 and second terminal 90 in Fig. 52; See ¶ [0149]),
each of the terminal sets is provided with at least one row of terminals (i.e., one row of first terminals 65 and one row of second terminals 90 in Fig. 52; See ¶ [0147]),
one end of the terminal is extended and provided with a contact (i.e., one end of said first terminal or second terminal is extended and provided with a contact 61 or 91 in Fig. 52; See ¶ [0147]),
the contacts of the two terminal sets (i.e., said contacts 61 or 91 in Fig. 52) are disposed on the two jointing surfaces of the tongue, respectively (See Figs. 33-34 and  ¶ [0125]),
the connection slot (i.e., said connection slots of upper-layer USB 3.0 socket in Fig. 55) forms two symmetrical spaces on the two connection surfaces of the tongue (i.e., symmetrical profiles on top and bottom sides of said tongue; See Figs. 33-34 and ¶ [0100]), and
the connection slot (i.e., said connection slots of upper-layer USB 3.0 socket in Fig. 55) can be inserted and positioned by a docking electric connector (e.g., USB 3.0 connection plug) in a reversible dual-position manner (i.e., allowing said USB 3.0 connection plug to be inserted normally and oppositely; See ¶ [0147] and ¶ [0149]); and
a second connector (i.e., lower-layer USB 3.0 socket in Fig. 55) provided with a connection slot (i.e., connection slots 35 of said lower-layer USB 3.0 socket in Fig. 55), wherein
at least one contact interface (i.e., USB 3.0 interface) is provided in the connection slot of the second connector (See Fig. 55 and ¶ [0149]), and
the connection slot of the second connector (i.e., said connection slots 35 of said upper-layer USB 3.0 socket in Fig. 55) and the connection slot of the first connector (i.e., said connection slots 35 of said lower-layer USB 3.0 socket in Fig. 55) are arranged vertically in a combined manner (See two-layer USB 3.0 socket in Fig. 55).
Tsai ‘282 does not teach that characterized in that characterized in that two symmetrical spaces of the connection slot of the first connector on two connection surfaces of the tongue are larger than 0.28 mm, and smaller than 0.97 mm.
	AAPA discloses that USB Association specifies a connection slot of a biased MICRO USB electrical connection socket having a height of 1.85 mm (See col 2, lines 22-23), wherein
a tongue of said biased MICRO USB electrical connection socket has a height of 0.6 mm (see col 2, lines 19-21), and
two symmetrical spaces of the connection slot of the first connector on two connection surfaces of the tongue are larger than 0.28 mm, and smaller than 0.97 mm (See col 2, lines 21-22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the heights of said two symmetrical spaces (i.e., first and second docking spaces), as disclosed by Tsai ‘282, be larger than 0.28 mm and smaller than 0.97 mm, as disclosed by AAPA, for the advantage of being connectable with a conventional biased MICRO USB electrical connection plug, which is complying with USB Association specification (See AAPA, col 1, line 49 through col.2, line 5 and col.2, lines 24-28).

Referring to claim 25, Tsai ‘282 teaches that
the connection slot of the second connector (i.e., connection slots 35 of upper-layer USB 3.0 socket in Fig. 55) and the connection slot of the first connector (i.e., connection slots 35 of lower-layer USB 3.0 socket in Fig. 55) are vertically stacked together (See two-layer USB 3.0 socket in Fig. 55).

Claims 28 and 34 are rejected under 35 U.S.C. § 103 as being unpatentable over Tsai ‘032 [US 2012/0071032 A1] in view of Yang ‘806 [US 9,093,806 B1] and AAPA [Applicant’s Admitted Prior Art] as applied to claims 23, 29, 30, and 32 above, and further in view of Yang [US 2015/0064980 A1; hereinafter “Yang '980”].
Referring to claim 28, Tsai ‘032, as modified by Yang ‘806 and AAPA, discloses all the limitations of the claim 28 except that does not expressly teach that the two terminal sets are concurrently embedded and plastic injection molded with the insulation base and the tongue to form a plastic injection molded structure.
Yang ‘980 discloses an electric connector (i.e., electrical connector in Figs. 2, 3, and 5; See ¶ [0019]), wherein
two terminal sets (i.e., terminals 10 on upper half body 23 and lower half body 24 in Fig. 4) are concurrently embedded and plastic injection molded with an insulation base and a tongue to form a plastic injection molded structure (See ¶¶ [0020]-[0021] and ¶¶ [0024]-[0025]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have implemented the electric connector (i.e., electrical receptacle), as disclosed by Tsai ‘032, as modified by Yang ‘806 and AAPA, using said plastic injection molded structure, as disclosed by Yang ‘980, since it has been held to be within the general skill of a worker in the art to select a known material (i.e., plastic injection molding) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Referring to claim 34, Tsai ‘032, as modified by Yang ‘806 and AAPA, discloses all the limitations of the claim 34 except that does not expressly teach that the insulated seat is provided with a first seat and a second seat stacked together, the first and second seats are respectively embedded and plastic injection molded with a terminal set; or wherein the tongue is provided with a first tongue and a second tongue stacked together, the first and second tongues are respectively embedded and plastic injection molded with a terminal set.
Yang ‘980 discloses an electric connector (i.e., electrical connector in Figs. 2, 3, and 5; See ¶ [0019]), wherein
a tongue (i.e., tongue portion 21 in Fig. 3) is provided with a first tongue and a second tongue stacked together (i.e., upper half body 23 and lower half body 24 stacked together in Figs. 3-4),
the first and second tongues (i.e., said upper and lower half bodies) are respectively embedded and plastic injection molded with a terminal set (i.e., terminals 10 on said upper and lower half bodies in Fig. 4) are concurrently embedded and plastic injection molded with an insulation base and a tongue to form a plastic injection molded structure (See ¶¶ [0020]-[0021] and ¶¶ [0024]-[0025]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have implemented the electric connector (i.e., electrical receptacle), as disclosed by Tsai ‘032, as modified by Yang ‘806 and AAPA, using said plastic injection molded structure, as disclosed by Yang ‘980, since it has been held to be within the general skill of a worker in the art to select a known material (i.e., plastic injection molding) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 36-38 are rejected under 35 U.S.C. § 103 as being unpatentable over Tsai ‘032 [US 2012/0071032 A1] in view of Lin [US 2009/0017683 A1], Dong et al. [US 9,124,059 B2; hereinafter “Dong”], and AAPA [Applicant’s Admitted Prior Art].
Referring to claim 36, Tsai ‘032 discloses an electric connector (i.e., electrical receptacle 45 in Fig. 34; See ¶¶ [0201]-[0202]), comprising:
an insulated seat (i.e., arrangement of main body 451, tongue plate 452, circuit board 454, and rear cover 455 in Fig. 34) provided with a base seat (i.e., main body 451 of Fig. 34) and a tongue (i.e., tongue plate 452 with circuit board 454 in Fig. 34), wherein
one end of the base seat (i.e.,  sidewall 4515 of said main body in Fig. 34) is projectingly provided with the tongue (i.e., said tongue plate with circuit board is extended from the sidewall of said main body toward the left direction in Fig. 34; See ¶ [0201]),
an inner end of the tongue is connected to the base seat (i.e., said tongue plate with circuit board is fixed on the sidewall of said main body in Fig. 34),
an outer end of the tongue is a free end (i.e., said tongue plate with circuit board is a free end in Fig. 34), and
plate surfaces of two larger areas of the tongue are two connection surfaces (i.e., first surface 4521 and second surface 4522 in Fig. 34; See ¶ [0202]);
two terminal sets disposed on the insulated seat (i.e., two USB3.0 signal interfaces 457 and 458 on said arrangement of main body, tongue plate, circuit board, and rear cover in Fig. 34), wherein
each of the terminal sets is provided with at least one row of terminals (i.e., each of said USB3.0 signal interfaces providing two rows of terminals in Fig. 34; See ¶ [0201]),
one end of the terminal is extended and provided with a contact (i.e., said terminal providing with contact on slot 4523 in Fig. 34), and
the contacts of the two terminal sets are respectively disposed on the two connection surfaces of the tongue (i.e., said contacts running on a plurality of slots 4523 are respectively disposed on said first surface 4521 and said second surface 4522 in Fig. 34); and
a metal housing (i.e., metallic casing 439 in Figs. 31-32) covering the insulated seat and resting and positioning against the base seat (See ¶ [0027], ¶ [0092], and ¶ [0120]), wherein
the metal housing (i.e., said metallic casing) is provided with a four-sided primary housing (See Figs. 31-32),
a connection slot (i.e., docking space consisting of a first docking space 4512 and a second docking space 4512 in Fig. 34) is formed in the four-sided primary housing  (See Figs. 31-32 and ¶ [0195]),
four circumferential surfaces of the connection slot pertain to four plate surfaces of the four-sided primary housing (See Figs. 1 and 31-32, wherein they show that four plate surfaces of said metallic casing are circumferentially joined each other),
the tongue (i.e., said tongue plate with circuit board) is disposed at a middle height of the connection slot (See Fig. 34 and ¶ [0202]),
the connection slot is formed with two symmetrical spaces (i.e., said first docking space 4511 and said second docking space 4512 in Fig. 34) on the two connection surfaces of the tongue (i.e., said first surface 4521 and said second surface 4522 of said tongue plate 452 with circuit board 454 in Fig. 34), and
the connection slot (i.e., said docking space consisting of said first and second docking spaces) can be inserted and positioned by a docking electric connector (i.e., electrical plug) in a reversible dual-position manner (i.e., bi-directional conducting manner; See ¶ [0202]); wherein
each of four circumferential surfaces of the connection slot (i.e., circumferentially joined plates of said metallic casing) is a complete plate surface (i.e., flat surface on said metallic casing 439 in Figs. 31-32).
Tsai ‘032 does not teach that characterized in that a metal shell covering and resting against the metal housing is provided; and said complete plate surface does not have any prodding hole.
Lin discloses an electric connector (i.e., electrical connector; See ¶ [0002]) comprising
a metal shell (i.e., metal shell 6 in Figs. 1, 2, and 5) covering and resting against a metal housing (i.e., metal housing 5 in Figs. 1-3 and 5) is provided (See ¶ [0022]); and
each of four circumferential surfaces of a connection slot (i.e., each plate surface of said metal housing) is a complete plate surface without any prodding hole (i.e., no prodding holes are on said plate surface of said metal housing in Figs. 1-3 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted said metal shell and metal housing, as disclosed by Lin, for said metal housing (i.e., metallic casing), as disclosed by Tsai ‘032, for the advantage of providing an excellent protecting effect and an electric-magnetic sheltering effect (See Lin, ¶ [0022]).
	Tsai ‘032, as modified by Lin, does not teach that each of left and right sides of the metal shell integrally extends downwards and is provided with a plate connecting member, the two plate connecting members are disposed on left and right sides of the connection slot and can be connected to and positioned onto a circuit board.
Dong discloses an electric connector (i.e., connector receptacle in Fig. 3) having a metal shell (i.e., metal shell 4 of Fig. 3), wherein
each of left and right sides of the metal shell integrally extends downwards and is provided with a plate connecting member (See the shape of said metal shell in Fig. 3),
the two plate connecting members are disposed on left and right sides of the connection slot (i.e., cavity surrounding insulator core) and can be connected to and positioned onto a circuit board (i.e., printed circuit board; See col. 3, line 45 through col. 4, line 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made said metal shell, as disclosed by Tsai ‘032, as modified by Lin, integrally extend downwards on left and right sides, as disclosed by Dong, for the advantage of securing said connector receptacle on the circuit board, which is well known to one skilled in the relevant art.
Tsai ‘032, as modified by Lin and Dong, does not expressly teach that a height of each of the two symmetrical spaces is greater than 0.28 mm and smaller than 0.97 mm.
	AAPA discloses that USB Association specifies a connection slot of a biased MICRO USB electrical connection socket having a height of 1.85 mm (See col 2, lines 22-23), wherein
a tongue of said biased MICRO USB electrical connection socket has a height of 0.6 mm (see col 2, lines 19-21), and
the small space of said connection slot has a height of 0.28 mm and the large space of said connection slot has a height of 0.97 mm (See col 2, lines 21-22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the height of each of the two symmetrical spaces (i.e., first and second docking spaces), as disclosed by Tsai ‘032, as modified by Lin and Dong, be larger than 0.28 mm and smaller than 0.97 mm, as disclosed by AAPA, for the advantage of being connectable with a conventional biased MICRO USB electrical connection plug, which is complying with USB Association specification (See AAPA, col 1, line 49 through col.2, line 5 and col.2, lines 24-28).

Referring to claim 37, Tsai ‘032 teaches that
each of left and right sides of the metal housing integrally extends downwards and is provided with a plate connecting member (i.e., each of left and right sides of metallic casing 439 extends downwards as plate connecting members in Figs. 31-32), and
the two plate connecting members can be connected to and positioned onto a circuit board (e.g., two plate connecting members are shown in Figs. 34-36).

Referring to claim 38, Tsai ‘032 teaches that
the contacts of the two terminal sets (i.e., contacts running on a plurality of slots 4523 of two USB3.0 signal interfaces 457 and 458 in Fig. 34) are vertically aligned (See ¶ [0202], wherein bi-directional conducting manner impliedly anticipates vertical alignment of said contacts running on a plurality of slots 4523 of two USB3.0 signal interfaces 457 and 458 in Fig. 34).


Response to Arguments
Reissue applicant's argument filed on October 17, 2022 has been fully considered but it is not persuasive.
In response to the reissue applicant’s argument with respect to “the limitation ‘a height of each of the two symmetrical spaces is greater than 0.28mm and smaller than 0.97mm’ is not disclosed recited in the claims 23, 24, 36, and 2 by the citations mentioned in the Office action mailed on April 15, 2022” in the Response at page 1, the Examiner respectfully disagrees.
Contrary to the reissue applicant’s argument, the applicant’s admitted prior art (AAPA) discloses that USB Association specifies a connection slot of a biased MICRO USB electrical connection socket having a height of 1.85 mm, wherein a tongue of said biased MICRO USB electrical connection socket has a height of 0.6 mm (see AAPA, col 2, lines 19-21), and the small space of said connection slot has a height of 0.28 mm and the large space of said connection slot has a height of 0.97 mm (see AAPA, col 2, lines 19-23).
Therefore, the argued limitation “a height of each of the two symmetrical spaces is greater than 0.28mm and smaller than 0.97mm” is clearly taught by AAPA, and furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the heights of said two symmetrical spaces (i.e., first and second docking spaces), as disclosed by the primary reference Tsai ‘032, be larger than 0.28 mm and smaller than 0.97 mm, as disclosed by this secondary reference AAPA, for the advantage of allowing to be connected with a conventional biased MICRO USB electrical connection plug complying with USB Association specification (See AAPA, col 1, line 49 through col.2, line 5 and col.2, lines 24-28).
Accordingly, the reissue applicant’s argument on this point is not persuasive.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 3-61, the claim limitations of the claim 3 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the electric connector is provided with two ground shielding sheets of a metal material, and the two ground shielding sheets are provided with two first plate sheets respectively covering inner sections of the two connection surfaces of the tongue.
The claims 4-6 are dependent claims of the claim 3.
With respect to claim 162, the claim limitations of the claim 16 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that each of the first tongue and the second tongue has an inner section and an outer section thinner than the inner section so that the two connection surfaces have outer sections and inner sections projecting much more than the outer sections.
With respect to claim 313, the claim limitations of the claim 31 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that two lateral sides of the metal housing are semi-circle structures, and portions of the metal housing perpendicularly corresponding to the two connection surfaces of the tongue are hole-free structures.
With respect to claim 334, the claim limitations of the claim 33 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that a ground shielding member integrally provided with two first plate sheets, the two first plate sheets respectively cover inner sections of the two connection surfaces of the tongue, and left and right sides of the metal partition plate are provided with laterally projecting convex portions electrically connected to the ground shielding member. 
With respect to claim 355, the claim limitations of the claim 33 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that each of left and right sides of the connection slot provided with a snapping concave portion, which is made of a metal material and to be snapped to a snapping convex portion of a resilient snap of the docking electric connector.

Conclusion
THIS ACTION IS MADE FINAL.  Reissue applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992














Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        11-4 The claims 3-6, 16, 31, and 33 are rejected under 35 U.S.C. § 251 as being based upon a defective declaration.
        55 The claim 35 is rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement, and under 35 U.S.C. § 251 as being based upon a new matter introduction and a defective declaration.